Citation Nr: 1707490	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-42 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, as secondary to service connected left knee total arthroplasty. 


REPRESENTATION

Veteran represented by:	Christopher S. Chambers, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in October 2013, at which time it was remanded for additional development.  The RO has since complied with the remand directives such that no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's right knee disability is proximately due to, or aggravated by, his service-connected left knee total arthroplasty. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, as secondary to the service-connected left knee total arthroplasty, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  As the claim for service connection for a right knee disability, as secondary to service connected left knee total arthroplasty is being granted herein, any error related to the duties to notify and assist is moot.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

As explained more fully below, because the Board is granting service connection on a secondary basis, a discussion of service connection on a direct basis is not warranted.  Initially, and in this regard, the Board notes that the Veteran is currently service-connected for left knee total arthroplasty.  Moreover, the evidence of record establishes that he has degenerative joint disease of his right knee and underwent a right total knee replacement.  See October 2009 VA Medical Opinion and August 2009 VA Medical Center (VAMC) records. 

In November 2016, the Veteran submitted additional evidence from his private treating physician, which indicated that his right knee disability is at least as likely as not related to his left knee condition.  The physician explained that, although medical literature does not support this causal relationship, he has personally observed the Veteran developing such condition by favoring one limb over the other.  This medical opinion is further bolstered by the fact that the Veteran has indicated that he has limped since injuring his left knee in 1976.  See March 2012 Correspondence.  The Board finds that the Veteran is competent to report on features of illness such as favoring his right side as a result of his left knee disability, walking with a limp since 1976, and the continuity of such symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, private treatment records and VA examination indicate the Veteran has an antalgic gait.  See May 2008 and February and December 2009 Coastal Orthopaedics records; see also April 2011 VA Examination.  Therefore, as the November 2016 medical opinion appears to be consistent with the evidence of record and the Veteran's reported medical history, the Board finds that it is entitled significant probative weight. 

The Board acknowledges the existence of negative nexus opinions provided by the August 2009 and October 2011 VA examinations.  The Board finds, however, these nexus opinions to be deficient and thus have limited probative value.  In pertinent part, both examiners failed to consideration whether the Veteran's history of antalgic gait or limp due to his service connected left knee disorder would cause or aggravate his right knee disability.  As such, their opinions are not based on adequate rationale. 

Further, the Board notes that the October 2011 examiner initially provided a positive nexus opinion in April 2011 by indicating that the Veteran's right knee condition was most likely permanently aggravated by his left knee degenerative joint disease.  See April 2011 Medical Opinion.  Nevertheless, when prompted by the RO to provide a baseline manifestation for the right knee, the examiner changed the opinion without giving adequate rationale.  Specifically, the examiner opined that the right knee condition was not aggravated by the left knee because the Veteran's baseline was consistent with a lot of pain and inflammation, which followed his 2009 right total knee replacement.  See April 2011 VA Medical Opinion.  However, as the record seems to indicate periods where the Veteran was somewhat pain free and had no right knee swelling, it appears that the examiner may have considered the baseline manifestation of the Veteran's right knee disability during a period of aggravation.  See March and September 2009 Coastal Orthopaedics records.  In light of the foregoing, the Board accords the August 2009 and October 2011 negative nexus opinions little probative weight. 

In sum, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from a right knee disability as secondary to his service-connected left knee total arthroplasty.  The November 2016 medical opinion puts the existence of a nexus between the Veteran's right knee disorder and his service connected left knee total arthroplasty at least in relative equipoise.  The other evidence of record does not constitute evidence of which would outweigh this medical opinion.  Therefore, as the Board finds that the totality of the evidence is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, having resolved all doubt in favor of the Veteran, the Board concludes service connection for a right knee disability is warranted.  

ORDER

Entitlement to service connection for right knee disability, as secondary to service connected left knee total arthroplasty, is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


